DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action acknowledges the applicant’s amendment filed on 1/14/2021. Claims 1-9 and 11 are pending in the application. Claim 10 is cancelled. 
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the paint application container" in lines 12 and 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-9 and 11 are rejected based upon their dependency.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 does not further limit the subject matter of claim 1 from which it depends because claim 3 recites the exact limitation recited in the last paragraph of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serio, JR. US 2003/0111476 A1.
With regards to claims 1 and 3, Serio, JR. discloses a container comprising: a first half 34 comprising an inner upper edge and an outer upper edge each disposed along an entire periphery of the first half and defining a continuous channel 47 therebetween; a second half 32 comprising a continuous 
The container receptacle of Serio, JR. is capable of being for a paint applicator depending on the size and type of paint applicator to be held.

With regards to claim 2, Serio, JR. discloses further comprising a hinge (Para. 0019) coupling a first side of the first half and a first side of the second half, wherein the plurality of clamps 40 releasably couples a second side of the first half and a second side of the second half, wherein the second side of the first half is opposite the first side of the first half and the second side of the second half is opposite the first side of the second half.



With regards to claim 5, Serio, JR. discloses each of the first half 34 and the second half 32 comprise a recessed inner surface defining the receptacle.

		With regards to claim 11, Serio, JR. discloses the first half 34 and the second half 32 each comprise a recessed inner surface and a sidewall upstanding from the recessed inner surface, wherein the inner upper edge and the outer upper edge are defined on a top of the sidewall of the first half and the continuous upper edge is defined on a top of the sidewall of the second half.

Claim Rejections - 35 USC § 103
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serio, JR. US 2003/0111476 A1 in view of Kern US 4,802,576.

However, Kern teaches that it was known in the art to have a container having a first half and second half with each of the first half and the second half comprise a wide head portion and a narrow handle portion.
The inventions of Serio, JR. and Kern are both drawn to the field of containers that are capable of holding items. Each container includes a first and second half and a clamp to fasten the halves together. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the container in Serio, JR. by providing each half with a wide head portion and a narrow handle portion as taught by Kern for the purposes of providing an alternate shape of the container to accommodate and conform to special items.

With regards to claim 9, Kern further teaches a hanger tab 12a extending from the handle portion of the first half, the hanger tab comprising an opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the container in Serio, JR. by providing hanger tab as taught by Kern for the purposes of providing a way of holding the container.

Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11 have been considered but are moot because of a new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736